Citation Nr: 0407869	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  98-19 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from April 1990 to April 
1993, and from January 1995 to October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.

The Board remanded this case in August 2003 for additional 
development.  Subsequently, in a rating decision in November 
2003, the RO granted service connection for sinusitis.  This 
was a full grant of the benefit requested.  The only issue 
remaining before the Board at this time is as shown on the 
title page.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant of 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim.  On August 29, 2001, VA issued 
regulations implementing the provisions of VCAA "to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits."  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The VCAA requires VA to make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
the VA and authorizes it to obtain.  See 38 U.S.C.A § 
5103A(a),(b).  In claims for disability compensation, such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d).

The available service medical records contain number blood 
pressure readings, all within normal limits except for 
readings taken in December 1995.  At that time blood pressure 
readings of 150/110, 130/90 and 140/110 were taken.  It was 
noted that the veteran reported that his father had high 
blood pressure.

A report of VA examination conducted in August 1997 reflect 
that the veteran reported being treated in 1994 for chest 
pain and diagnosed with a heart murmur.  His blood pressure 
was 130/90.  The diagnosis was history of chest pain, cause 
undetermined.

A report of VA examination in February 1998 reflects that it 
was noted that approximately 4 years previously, while the 
veteran was in the service, he first had an episode 
characterized by palpitations, chest discomfort, and anxiety 
lasting for several hours.  He had been referred to a 
hospital where he was thought to have a cardiac murmur and 
cardiac arrhythmia.  There was no record to support this in 
the file.  Apparently no specific therapy was prescribed.  
Since that time, about every 5 months, he had had similar 
episodes.  He had since been seen at the VA outpatient clinic 
where he was first told his blood pressure was elevated.  The 
examiner noted no history of dyspnea on efforts or of angina.  
There was intermittent palpations and cardiac discomforts 
unrelated to efforts, emotions, or ingestion of any type of 
food or alcohol.  The examiner noted blood pressure readings 
of 160/92. 160/92, and 165/90.  EKG showed sinus arrhythmia.  
There were no murmurs or systolic clicks heard.  There was no 
evidence of congestive heart failure.  The diagnosis was 
arterial hypertension.  No opinion was provided as to the 
date of onset of the hypertension or whether the symptoms 
which the veteran reported that he experienced during service 
were early manifestations of hypertension.

In light of the above evidence, the Board has determined that 
a medical opinion would be helpful in determining whether the 
veteran's hypertension began during his military service.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C. for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
are fully complied with and satisfied.  

2.  Thereafter, the veteran should be 
afforded an examination by an appropriate 
specialist for an opinion as to the date 
of onset of the veteran's hypertension.  
The claims file must be made available to 
the examiner.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  Following examination of the 
veteran and a review of the medical 
records, the examiner should offer an 
opinion as to the following:

?	Is it at least as likely as not that 
the veteran's hypertension was 
manifested during his active 
military service or is otherwise 
related to any incident of such 
service?  The examiner should 
discuss the significance of the 
blood pressure readings taken in 
December 1995 and the veteran's 
reported in-service symptoms. 

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If any 
benefit sought remains denied the RO 
should issue a supplemental statement of 
the case as to this matter (SSOC).  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 

